OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO Sb. WoLE.
Estoy de acuerdo con los puntos principales de la anterior opinión así como con su razonamiento. Me parecía simple-mente que la cuestión de la falta de prueba o incongruencia estaba suficientemente cubierta por los artículos 136, 137 y 138 del Código de Enjuiciamiento Civil, los cuales prescriben lo siguiente:
“Art. 136. — Ninguna incongruencia entre las alegaciones y las pruebas en un juicio se tendrá por esencial, a menos que por su índole y efectos dé lugar a que la otra parte incurra en su perjuicio, en falsas apreciaciones al mantener su demanda o su contestación. Siempre que una de las partes resultare así equivocada, la corte podrá disponer que se enmiende la alegación en los términos que estimare justos.
“Art. 137. — Cuando la incongruencia no fuere esencial, según lo previsto en el precedente artículo, la corte podrá resolver que el becbo se admita de acuerdo con la prueba, o disponer una enmienda inmediata sin costas.
“Art. 138. — Sin embargo, cuando las alegaciones de la demanda, o contestación a que se refiera la prueba, queden sin probar, no en algún particular o particulares solamente, sino en su alcance y sig-nificación general, no deberá considerarse como un caso de incon-gruencia, con arreglo a los dos últimos artículos, sino como deficien-cia de la prueba.”
Por tanto, era innecesarió ya citar o fundarse en la juris-prudencia general de otros Estados que no sea el de California, según lo explica la nota del caso de Ellinghouse v. Ajex Live Stock. Co., L. R. A. 1916 D, 843, transcrita en la opinión de la mayoría. La doctrina. citada puede o no tener mayor alcance que las prescripciones del Código, pero mi confor-midad descansa en la suficiencia de las prescripciones del Có-digo, para comprender la cuestión ante nuestra consideración.